Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on December 23, 2021. 

2. Claims 21 and 23-40 have been examined and are allowed.

Examiner’s Amendment
3.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.    Authorization for this examiner’s amendment was given in a telephone interview with Attorney Lillian G. Fant (Reg. No. 79,977) on February 9, 2022, to put the claims in condition for allowance.

IN THE CLAIMS:

Claim 23. (Currently Amended) The method of claim [[21]] [[22]] 21, wherein . . .

Claim 35. (Currently Amended) The system of claim [[24]]32, further comprising: . . .

Claim 37. (Currently Amended) The system of claim [[26]]36, further comprising: . . .


Examiner’s Statement of Reasons for Allowance
5. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “capturing, by one or more processors, first information from an executing application; capturing, by the one or more processors, second information from the executing application; grouping, by the one or more processors, the first information and the second information based on a set of rules and identifying common trace information between the first information and the second information; filtering, by the one or more processors, the first information based on the set of rules, wherein first information comprises a first trace identifier, and filtering, by the one or more processors, the second information based on the set of rules, and wherein second information comprises a second trace identifier,” in independent claims 21, 32, and 38, which are not found in the prior art of record.
Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 2018/0203794 to Voccio et al. discloses distributed tracing in a distributed application. A tracing service may merge message traces from different instrumentation points with message traces obtained by observing message queues to generate a probabilistic model and call flow graph.
US 8,959,442 to Chilimbi et al. discloses a dynamic visualization that animates memory allocation event trace information over a time period of execution of a program. Composable filters enable the user to focus on specific issues. Various techniques are used to enable processing of a very large numbers of trace events while enabling rapid response to visualization view changes.

7. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192